DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/21/2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.
Claims 4-5 and 10-12 are being examined on the merits.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Min (from IDS, Fucoidan Based Nanocomplex for Improving Antioxidant Activity of Anthocyanin, Biomaterials Research, May 9, 2012, 16(2): 60-66) and Ding (WO2006076387A2).
Regarding claim 4 and 10, Min teaches a fucoidan-anthocyanin nanocomplex formed from the ionic bonds of fucoidan and anthocyanins improved the radical scavenging activity against DPPH radicals and hydrogen peroxide and reduced cancer cell viability when compared to anthocyanins alone (see abstract). Min also teaches that introduction of nanoparticles in general maximizes the efficacy of the drug by enhancing stabilization of the drug and the retention time in the blood (see introduction). In this context the nanocomplex formed would also act as an adjuvant as this would increase the time the drug can interact with the body’s immune cells. 
Min also teaches that “Anthocyanins have a positive charge in the most stable external environment. As an anti-inflammatory substance, when an ionic bond is formed with a negatively charged polymer, the hydration reaction is delayed, thereby overcoming the rapid loss of activity in the aqueous phase, as well as enhancing pharmacological activities such as anti-cancer, anti-inflammatory and anti-aging functional foods, beverages, the application efficiency to the pharmaceutical industry can be increased”. Min also teaches that fucoidan is a natural negatively charged polysaccharide with many sulfate groups therefore having a strong negative charge and also high solubility (see introduction, page 61).
Min does not specifically teach that the anthocyanin is cyanidine from the aronia extract or the formation of pi-bonds between the fucoidan and aronia anthrocyanin.
Ding’s general disclosure is to Cyanidine-3-glucoside (C3G) as an anti-neoplastic agent (see abstract).
Ding teaches that cyanidine-3-glucoside (see title, abstract, intro, claim 1, etc.) which comes from berries such as Aronia (see page 7, first para.) has anti-neoplastic activity in vivo and in vitro cancer models (see page 6, last para.). 
Ding teaches that Cyanidin can be glycosylated, for example, at the hydroxyl group at position 3, to form an anthocyanin, Cyanidin-3-glucoside (see 2nd para. page 6) and teaches that Cyanidin-3-glucoside can activate tumor markers NF-kB, COX-2, TNF-a, AP-I and MAPK. Thus, an immune enhancer effect is shown.
Regarding claims 5 and 11-12, the same activity as described of the instant invention would inherently be found in the aronia extract-fucoidan complex of the prior art because the compositions are identical and are made up of the same structural components. Since the compositions are composed of the same structural components and the art teaches that the same ionic bonds are formed to create a more stable fucoidan-anthocyanin nanocomplex which have the same anti-cancer activity, it would flow naturally that it would also have the same activity to increase immune factors for increasing activity of immune cells and to relieve side effects caused by administration of an anticancer agent. Also, these activities claimed are intended uses for the composition being claimed and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been obvious at the effective filing date to any person having skill in the art to use cyanidine from aronia extract as the anthocyanin in the anthocyanin-fucoidan nanocomplex as an immune enhancer and more specifically for its anti-cancer activity because as Min discloses these fucoidan-anthocyanin nanocomplexes have greater stability and druggable effects when combined together. Selecting the anthocyanin to be cyanidine from aronia extract would have been prima facie obvious because the activity of this particular anthocyanin is one of the most studied anythocyanins in the field and its potential for acting as an anti-cancer agent and/or to enhance immunity has been described in the art (see Ding).
As discussed in the MPEP 2183, the examiner finds that a prior art element is a functional equivalent if A) performs the function specified in the claim, B) is not excluded by an explicit definition provided in the specifications for an equivalent, and C) is an equivalent of the means- (or step-) plus-function limitation. In this case the anthocyanin extract is already taught to form functional nanocomplexes with fucoidan and is also taught to have anti-cancer, anti-oxidant activity, immune enhancing activity. Secondly the specifications do not exclude the use of the anthocyanin by definition and thirdly there is no recitation of means-plus-function language to refer to in the claim language. 
It is prima facie obvious to combine prior art elements known for the same purpose. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). In this case each component is known in the art to have anti-cancer effects and combining them into a single composition with the expectation of these components to create an anti-cancer agent with greater activity would have been obvious at the time of filing especially given the relied upon art.
Finally, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, the recognized problem was to enhance the availability of anthocyanins which generally have low activity (5%) or less in vivo due to to a long residence time in the gastrointestinal tract, low intestinal wall permeability, low solubility, etc. and that can be used as an effective anticancer drug by improving the in vivo stability of anthocyanin (see instant specs page 2). Here the relied upon art has disclosed a way in which to do that is by creating the fucoidan-anthocyanin extract complex and specifically teaches the anticancer properties of anthocyanins from aronia fruit. This not only gives a finite number of identified, predictable solutions, but points to the specific anthocyanin which has great anticancer activity.
A person having skill in the art would turn to Min and Ding’s disclosures to create the instant invention with the expectation of success that the composition would indeed form ionic bonds and additionally be covalently bonded through pi bonds as these are natural interactions precipitated through chemical reactions of these particular molecules, as the evidence is supplied through the instant application. Nothing was done to bring about these particular bonds except the combining of the solutions containing the two components. Thus, these interactions would have been created spontaneously upon their interactions and the relied upon art teaches why an artisan would combine them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655          

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655